Judgment unanimously affirmed. Memorandum: The trial court erred in permitting the victim to testify that his home had been burglarized on two prior occasions. The error was harmless, however, because of the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 242). Defendant’s remaining contention has not been preserved for our review (see, CPL 470.05 [2]; People v DeRosa, 137 AD2d 612, lv denied 71 NY2d 968), and we decline to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, D’Amico, J. — Burglary, 2nd Degree.) Present — Green, J. P., Pine, Wesley, Balio and Boehm, JJ.